internal_revenue_service department of the treasury washington dc number release date index number ------------------------------- ------------------------------------ ---------------------------- third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-101460-16 date november taxpayer -------------------------------- decedent ----------------------- trust ------------------------------------------------------------------ dear ------------------ this letter responds to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a series of rulings on the spousal_rollover of individual_retirement_accounts designated to a joint revocable_trust the following facts and representations were submitted under penalty of perjury on your behalf decedent was married to taxpayer until his death on ------------------ just prior to attaining age ½ decedent has two adult children from a prior marriage and taxpayer has one adult child from a prior marriage decedent and taxpayer were residents of -------------- and held all of their assets as community_property at the time of his death decedent owned seven roth iras and one traditional_ira with a combined value of approximately dollar_figure------------ the retirement accounts in ------- decedent and taxpayer created a revocable_trust trust of which they were the sole trustees the trust was amended and restated in the iras are listed on the schedule attached to the trust document as property held in trust from the time the trust was created until decedent’s death decedent and taxpayer were the trustees of the trust upon decedent’s death taxpayer became the sole trustee of the trust plr-101460-16 and various subtrusts that arose upon decedent’s death the trust vests taxpayer with complete authority and sole control in allocating assets to the subtrusts the first subtrust is the survivor’s trust taxpayer as sole trustee is to allocate her separate_property and a portion of the trust estate corresponding to her community_property interest in the trust estate to the survivor’s trust during her life she is entitled to the income and principal of the survivor’s trust up to and including the entire trust estate of the survivor’s trust upon her death any remaining assets will be added to the second trust the bypass_trust taxpayer as trustee is to allocate an amount based on a formula designed to minimize federal estate_tax to the bypass_trust and the balance of the trust’s assets are to be allocated to the third subtrust the marital trust during taxpayer’s life she is entitled to all of the income from the bypass_trust and the marital trust as well as such amounts of principal as are necessary for her health education support and maintenance except that the distributions of principal from the marital trust may not occur unless and until the survivor’s trust has no readily marketable assets remaining and distributions of principal from the bypass_trust may not occur until both the survivor’s trust and the marital trust have no readily marketable assets remaining taxpayer is also required to receive any ira_distributions that are paid to either the bypass_trust or the marital trust upon taxpayer’s death remaining assets in the marital trust will be distributed to the bypass_trust and the bypass_trust will pass to two of the adult children also under the terms of the trust upon decedent’s death the trust became irrevocable except with respect to the survivor’s trust as part of their estate_planning taxpayer represents that she and decedent communicated to their attorney that they wanted taxpayer to have the flexibility to elect to treat decedent’s iras as her own if she was the surviving_spouse for four of the roth iras the attorney caused death beneficiary designation forms to name the trust as beneficiary taxpayer represents that it was her understanding that she could achieve a spousal_rollover of these amounts by first allocating them to the survivor’s trust for the other three roth iras and the traditional_ira the marital trust was named beneficiary the trust does not grant taxpayer the authority to reallocate amounts from the marital trust to the survivor’s trust in order to remedy her situation taxpayer obtained an order from the superior court of the county of -------------- reforming the marital trust_beneficiary designations retroactive to their original execution date to show the trust as the primary beneficiary the order was entered on -------------------------- pursuant to the order taxpayer allocated the entirety of four of the roth iras to the survivor’s trust and half of each of the other three roth iras and half of the traditional_ira to the survivor’s trust with the remaining half of each of those iras being allocated to the marital trust taxpayer intends to set up and maintain a roth_ira in her name and a traditional_ira in her name to take a distribution of the traditional_ira and the roth iras held by the plr-101460-16 survivor’s trust pursuant to sec_408 of the internal_revenue_code code taxpayer intends to roll over the portion of the distribution consisting of roth_ira assets to the custodian of her roth_ira and the portion of the distribution consisting of traditional_ira assets to the custodian of her traditional_ira spousal_rollover transaction the spousal_rollover transaction will not include any amounts that are or were required minimum distributions for any of the iras for the calendar_year sec_2012 through the calendar_year in which the spousal_rollover transaction occurs based on the preceding facts taxpayer requests the following rulings with respect to the spousal_rollover transaction the survivor’s trust retirement accounts are not inherited iras or inherited roth iras with respect to taxpayer for purposes of sec_408 taxpayer will be treated as the payee or distributee of the survivor’s trust retirement accounts for purposes of qualifying to elect the accounts as her own under sec_1_408-8 q a-5 of the income_tax regulations even though the accounts did not designate her individually the spousal_rollover transaction is a proper rollover pursuant to sec_408 and constitutes a valid election on taxpayer’s part to treat each of the survivor’s trust retirement accounts as her own within the meaning of sec_1_408-8 q a-5 taxpayer will not be required to include any portion of the assets distributed pursuant to the spousal_rollover transaction in her gross_income for federal_income_tax purposes for the year in which the spousal_rollover transaction occurs pursuant to sec_408 and sec_408a beginning with the year following the year in which the spousal_rollover transaction occurs taxpayer will not be required to take required minimum distributions from taxpayer’s roth_ira pursuant to sec_408a beginning with the year following the year in which the spousal_rollover transaction occurs taxpayer will be required to take minimum required distributions from taxpayer’s ira as calculated in accordance with sec_401 applied treating the taxpayer as the ira owner with respect to your ruling requests sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained plr-101460-16 if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408a provides that except as provided in sec_408a a roth_ira generally is treated in the same manner as a traditional_ira sec_408a provides that the required_minimum_distribution rules of sec_401 do not apply prior to the death of the roth_ira owner sec_408a provides that the only rollover_contribution permitted to a roth_ira is a qualified_rollover_contribution sec_408a defines a qualified_rollover_contribution in pertinent part as a rollover to a roth_ira from another roth_ira under sec_408a a qualified rollover from an individual_retirement_plan other than a roth_ira to a roth_ira is disregarded for purposes of the one-rollover-per-year rule_of section d b sec_1_408-8 q a provides that a surviving_spouse of an individual may elect to treat the spouse’s entire_interest as a beneficiary in the individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named plr-101460-16 as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in the present case decedent’s traditional_ira and seven roth iras passed to the trust upon decedent’s death taxpayer as sole trustee of trust under the terms of trust had sole authority and discretion to determine which trust assets were to be allocated to each of the subtrusts survivor’s trust bypass_trust and marital trust pursuant to her authority taxpayer allocated the entirety of four of the roth iras as well a one-half of the traditional_ira and one-half of each of the three remaining roth iras to the survivor’s trust taxpayer allocated the remainder of the iras to the marital trust under the terms of the survivor’s trust taxpayer is entitled to receive as much of the income and principal of the survivor’s trust as she directs up to and including the entire trust estate of the survivor’s trust under this set of circumstances taxpayer as the surviving_spouse of decedent may not treat decedent’s roth iras or traditional_ira as her own because the trust was named as the beneficiary of each of the iras however because taxpayer is the trustee and sole beneficiary of the survivor’s trust and is entitled to the income and principal of the survivor’s trust up to and including the entire trust estate of the survivor’s trust for purposes of applying sec_408 to the decedent’s iras taxpayer is effectively the individual for whose benefit the accounts are maintained accordingly if taxpayer receives a distribution of the proceeds of decedent’s roth iras and decedent’s traditional_ira she may roll over the distribution other than those required_minimum_distribution amounts required to have been distributed or to be distributed in accordance with sec_401 into a roth_ira and a traditional_ira established and maintained in her name however in accordance with sec_408 taxpayer may not roll over more than one ira distribution within a one-year period in order to avoid this limitation with respect to the roth iras the trust would need to consolidate the roth iras into a single roth_ira by means of a series of trustee-to-trustee transfers to the extent that taxpayer may roll over a distribution beginning with the year following the year in which each rollover occurs the rules of sec_401 pertaining to required minimum distributions will apply to taxpayer’s traditional_ira or roth_ira as the case may be taking into account taxpayer as the ira owner therefore with respect to your ruling requests we conclude that decedent’s ira and roth iras are not inherited iras for purposes of sec_408 with respect to taxpayer taxpayer will be treated as the payee or distributee of the portions of decedent’s traditional_ira and roth iras that have been allocated to the survivor’s trust and that are distributed to taxpayer from each ira however in accordance with sec_1_408-8 q a taxpayer may not treat decedent’s iras as her own plr-101460-16 taxpayer will be eligible to roll over the distributions she receives from the traditional_ira and each roth_ira to a traditional_ira or roth_ira respectively established and maintained in taxpayer’s name pursuant to sec_408 provided that she does not roll over more than one ira distribution within a one- year period however in accordance with sec_1_408-8 q a taxpayer may not treat decedent’s iras as her own taxpayer will not be required to include the portion of any distribution to her from decedent’s traditional_ira and roth iras in her gross_income for federal_income_tax purposes for the year in which that amount is distributed to taxpayer and rolled over into taxpayer’s traditional_ira or roth_ira pursuant to sec_408 provided that she does not roll over more than one ira distribution within a one-year period beginning with the year following the year in which taxpayer rolls over a roth_ira distribution to her own roth_ira taxpayer will not be required to take required minimum distributions from taxpayer’s roth_ira pursuant to sec_408a beginning with the year following the year in which taxpayer rolls over a distribution from decedent’s traditional_ira to her own traditional_ira minimum required distributions from taxpayer’s traditional_ira will be calculated in accordance with sec_401 with taxpayer as the ira owner this ruling is based on the assumption that the order from the ---------------------------------- ---------------------------------------------------------- was effective to reform the beneficiary designations retroactive to their original execution date such that the iras originally assigned to the marital trust could be allocated to the survivor’s trust this ruling expresses no opinion concerning any effect of the order from the --------------- -------------------------------------------------------------------------- on the determination of required minimum distributions under sec_408 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 plr-101460-16 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely laura b warshawsky senior technician reviewer qualified_plans branch tax exempt government entities cc
